The employer and insurance carrier appeal from an award of the State Industrial Board granting disability compensation to claimant covering the period from February 21, 1941 to May 21, 1941. The State Industrial Board has found that claimant while engaged in the regular course of his employment and as he was about to enter a motor vehicle provided by his employer to transport him to work, was assaulted by four strikers, receiving injuries for which the award was made herein. There is ample evidence to sustain the findings and decision of the State Industrial Board, and the award should be affirmed. Award unanimously affirmed, with costs to the State Industrial Board. Present • — • Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.